393 U.S. 479 (1969)
INTERSTATE INVESTORS, INC.
v.
UNITED STATES ET AL.
No. 755.
Supreme Court of United States.
Decided January 27, 1969.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK.
Frederick W. P. Lorenzen and William R. Burt for appellant.
Solicitor General Griswold, Assistant Attorney General Zimmerman, Howard E. Shapiro, Robert W. Ginnane, and Jerome Nelson for the United States et al., and Thomas F. Daly, John W. Castles III, and Warren A. Goff for Transcontinental Bus System, Inc., appellees.
PER CURIAM.
The motions to affirm are granted and the judgment is affirmed.